DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim 3 is objected to because of the following informalities:  The wording “where is on a downstream side” is not clear.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. a first electricity eliminator112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first electricity eliminator introduced in claim 1, a second electricity eliminator introduced in claim 3; a light shielding member introduced in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 2, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 2 recites, inter alia, “the controller turns on the light sources facing the non-sheet passing area corresponding to the conveyed sheet, amount the light sources”.  It is unclear what the wording amount of light sources after the comma is related to or intends to convey.  For the purpose of examination over prior art this limitation is interpreted as the limitation is interpreted as “the controller turns on the light sources facing the non-sheet passing area corresponding to the conveyed sheet”.
Claim 8 recites the limitation "the width direction" in the third line.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  US 9,535,356 to Otani et al.

Otani teaches:
(claim 1)	An image forming apparatus (10A, 10C) comprising: a photosensitive drum (41) provided on a conveyance path along which a sheet is conveyed; a charging roller (420) which charges the photosensitive drum; a development device (43) which develops an electrostatic latent image formed on the photosensitive drum charged by the charging roller; a transfer roller (45) which faces the photosensitive drum across the conveyance path and generates a transfer bias; a first electricity eliminator (in44A) which irradiates the photosensitive drum with light on a downstream side of the development device in a rotational direction of the photosensitive drum and on an upstream side of the transfer roller in the rotational direction (region 413); and a controller (8) which controls the first electricity eliminator so as to irradiate only a non-sheet passing area (i.e. no-image area) of the photosensitive drum with the light (col. 11 lines 54-65, col. 12 lines 64-67, col. 16 line 52 - col. 17 line 15).

(claim 2)	The image forming apparatus according to claim 1, wherein the first electricity eliminator has a plurality of light sources arranged in a width direction crossing a conveyance direction of the sheet along the conveyance path, and the controller turns on the light sources (e.g. 443) facing the non-sheet passing area (e.g. 4133) corresponding to the conveyed sheet (FIG.7).

 (claim 5)	The image forming apparatus according to claim 2, wherein the light source is a LED (col. 6 lines 56-58).

(claim 6)	The image forming apparatus according to claim 5, further comprising a light shielding  member which blocks the light to the sheet passing area when the light source facing the non-sheet passing area is turned on (charge removal light control portion 84 acts as the claimed light shielding member, col.13 lines 1-17).

(claim 7)	The image forming apparatus according to claim 1, wherein the transfer roller has a length (denoted by boundary between 48 and 41 in FIG.7) in a width direction crossing a conveyance direction of the sheet conveyed along the conveyance path longer than a maximum length (410) of the sheet in the width direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,535,356 to Otani et al., as applied to claim 1 above, and further in view of US 2013/0195507 to Morishita.

Regarding claim 3, Otani teaches the image forming apparatus according to claim 1, further comprising a second electricity eliminator (47) which irradiates the photosensitive drum with light on a downstream side of the conveyance path, where is on a downstream side of a transfer area of the transfer roller in the conveyance direction, in the rotational direction of the photosensitive drum and an upstream side of the charging roller in the rotational direction.
Otani appears silent about a quantity of light of the second electricity eliminator.
Morishita discloses an image forming apparatus wherein pre-transfer neutralization and post-transfer neutralization are performed; an intensity of pre-transfer neutralization light is less than that of the post-transfer neutralization light [0040].
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the apparatus of Otani such that a quantity of light of the first electricity eliminator is smaller than a quantity of light of the second electricity eliminator as to provide appropriate light intensity for neutralization while avoiding development failures. 

Regarding claim 8, Otani further teaches wherein when a length of the sheet in the width direction is shorter than a length of the transfer roller (e.g. within regions 4131+4132), the controller turns on the first electricity eliminator so as to irradiate only the non-sheet passing area (region 4133) with the light (as in a case a coverage rate in regions 4131+4132 is above a threshold), and when the length of the sheet in the width direction is longer than the length of the transfer roller (including all of region 413), the controller does not turn on the first electricity eliminator (as in a case a coverage rate in region 413 is above a threshold) but turns on the second electricity eliminator (col.8 lines 17-20).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Arlene Heredia/Primary Examiner, Art Unit 2852